Order entered February 24, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00846-CV

                      ROBERT MCCORMICK, Appellant

                                          V.

                         EGAN NELSON, LLP, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-04179

                                      ORDER

      Before the Court is appellant’s February 22, 2021 unopposed third motion
for an extension of time to file his brief on the merits and appellee’s response to
the motion. The parties have reached a tentative settlement and need additional
time to finalize their agreement.     We GRANT the motion to the extent that
appellant shall file either his brief, a motion to dismiss, or a status report by March
26, 2021.

                                               /s/   BONNIE LEE GOLDSTEIN
                                                     JUSTICE